Springer, J.,
concurring in the judgment:
I agree with the majority that the results of Brockett’s blood test were properly considered by the factfinder, but I disagree with the majority as to why. The majority states that the results of the blood test were admissible because the police officer acted in good faith and did not “deliberately violat[e] the law.” In my view, however, the true basis for admission of the evidence is not the officer’s “good faith,” but, rather, his “substantial compliance” with Nevada law. Under NRS 484.389(2), “a court or hearing officer may not exclude evidence of a required test... if the police officer substantially complied with the provisions of NRS 484.382 to 484.393, inclusive.” (My emphasis.)
As we noted in State, Dep’t of Mtr. Vehicles v. Kinkade, 107 Nev. 257, 810 P.2d 1201 (1991), the provisions of NRS 484.382 to 484.393 contain some “very technical requirements.” Here, it is clear that Officer Schuette complied with all but one of these requirements: he violated NRS 484.383(8)(b) by taking a forced blood draw from a suspect who had a previous DUI conviction from a state other than Nevada. Because Officer Schuette “substantially complied” with the statutory provisions in this manner, admission of the results of the blood test was required under NRS 484.389(2). Accordingly, I agree with the majority that the ruling of the district court must be affirmed.